NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 15 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HAYWARD JACKSON,                                No.    17-56831

                Plaintiff-Appellant,            D.C. No. 5:17-cv-00143-FMO-JPR

 v.
                                                MEMORANDUM*
EQUIFAX WORKFORCE SOLUTIONS,
DBA Labor Ready Southwest; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                   Fernando M. Olguin, District Judge, Presiding

                           Submitted October 11, 2018**

Before:      TROTT, SILVERMAN, and TALLMAN, Circuit Judges.

      Hayward Jackson appeals pro se from the district court’s judgment

dismissing his employment action alleging federal and state-law claims. The

Equal Employment Opportunity Commission has filed an amicus brief on

Jackson’s behalf. We have jurisdiction under 28 U.S.C. § 1291. We review de


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo a dismissal for failure to state a claim under Fed. R. Civ. P. 12(b)(6), Eclectic

Props. E., LLC v. Marcus & Millichap Co., 751 F.3d 990, 995 (9th Cir. 2014), and

we affirm.

      The district court properly dismissed Jackson’s discrimination claim under

42 U.S.C. § 1981 because Jackson failed to allege facts sufficient to show that his

termination was based on racial animus. See Hebbe v. Pliler, 627 F.3d 338, 341–

42 (9th Cir. 2010) (although pro se pleadings are to be liberally construed, a

plaintiff must present factual allegations sufficient to state a plausible claim for

relief); Evans v. McKay, 869 F.2d 1341, 1344 (9th Cir. 1989) (in a section 1981

action, “plaintiffs must show intentional discrimination on account of race.”).

Contrary to Jackson’s contentions, the district court did not err by requiring

Jackson to allege factual content demonstrating the plausibility of his claim. See

Ashcroft v. Iqbal, 556 U.S. 662, 683 (2009) (complaint must contain factual

allegations “sufficient to plausibly suggest [a] discriminatory state of mind”).

      The district court properly dismissed Jackson’s claims under 42 U.S.C.

§ 1985(3) and § 1986 because Jackson’s second amended complaint contained

only conclusory allegations and failed to attribute specific wrongful conduct to any

individual defendant. See Bray v. Alexandria Women’s Health Clinic, 506 U.S.
263, 267–68 (1993); Trerice v. Pedersen, 769 F.2d 1398, 1403 (9th Cir. 1985)

(“[A] cause of action is not provided under 42 U.S.C. § 1986 absent a valid claim


                                           2                                     17-56831
for relief under section 1985.”).

      AFFIRMED.




                                    3   17-56831